DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Amendment filed on 11/15/2021 overcomes the 112 rejection.
Claim Objections
Claim 8 is objected to because of the following informalities:  because claim 8 depends on cancelled claim 7.  Because of this reason, the 112 rejection is set forth below. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 9 – 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0026376 A1 (hereunder Tokura; previously cited) in view of Tonami (JP 2001 – 320035, see attached a translation copy).
With respect to independent claim 1, Tokura teaches in Fig. 1 a system for simultaneously detecting a plurality of radiations, comprising:
a substrate 13;
an array of detectors 12, 11 for receiving the plurality of radiations and generating a corresponding plurality of detector signals, wherein the array of detectors are disposed on and in direct contact with an upper surface of the substrate as shown in Fig. 1, wherein a detector of the array of detectors generates a detector signal of the plurality of detector signals, the detector comprising:
at least one conversion layer 11 for receiving the plurality of radiations and generating a conversion output signal corresponding to a radiation of the plurality of radiations, and
12, connected to the at least one conversion layer, for receiving the conversion output signal and generating the detector signal; and
an integrated circuit 14, connected to the array of detectors, for receiving the plurality of detector signals and generating a plurality of output signals indicative of detecting the radiation, wherein the integrated circuit is disposed on and in direct contact with a bottom surface of the substrate opposite from the upper surface of the substrate as shown in Fig. 1, the integrated circuit comprising:
an array of preamplifiers 14b as shown in Fig. 2 for receiving the plurality of detector signals and generating a corresponding plurality of amplified detector signals, wherein a preamplifier of the array of preamplifiers is connected to the detector for receiving the detector signal as shown in Fig. 2 and generating an amplified detector signal of the plurality of amplified detector signals; and
an array of signal shaping circuits 14c, connected to the corresponding array of preamplifiers, for receiving the plurality of amplified detector signals and generating the corresponding plurality of output signals, wherein a signal shaping circuit of the array of signal shaping circuits is connected to the preamplifier for receiving the amplified detector signal and generating an output signal of the plurality of output signals as shown in Fig. 3, and 
wherein the array of detectors are implemented using at least one of a silicon technology and a thin film technology and the integrated circuit is implemented using the thin film technology as disclosed in paragraphs [0008, 0020, 0034, 0066], but is silent with wherein the signal shaping circuit includes a thin-film transistor having a 
In Fig. 6 Tonami teaches a thin-film transistor 17 having a gate connected to the preamplifier 19 for receiving the amplified detector signal, a drain for generating an intermediate signal and a source connected to ground this limitation should be taught in Tonami. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tokura in order to have desired amplifying circuit for enhancing desired signal. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 4, Tokura should have via 15 a processing unit, connected to the array of signal shaping circuits, for receiving the plurality of output signals and generating a processed output signal.
With respect to independent claim 9, as discussed above in the rejection justification to claim 1 above, Tokura teaches a system for detecting a plurality of radiations, comprising: 
a substrate 13;
an array of detectors for receiving the plurality of radiations and generating a corresponding plurality of detector signals, wherein the array of detectors are disposed on and in direct contact with an upper surface of the substrate, wherein a first detector of the array of detectors comprises:
11 for receiving the plurality of radiations and generating a conversion output signal corresponding to a first radiation of the plurality of radiations, and a first sensor 12, connected to the at least one conversion layer, for receiving the conversion output signal and generating a first detector signal of the plurality of detector signals corresponding to the first radiation,
and wherein a second detector of the plurality of detectors includes a second sensor 12 for receiving the plurality of radiations and generating a second detector signal of the plurality of detector signals corresponding to a second radiation of the plurality of radiations; and
an array of preamplifiers 14b, connected to the array of detectors for receiving the plurality of detector signals and generating a corresponding plurality of amplified detector signals, wherein first and second preamplifiers 14b of the array of preamplifiers are connected to the first and second detectors for receiving the first and second detector signals and generating first and second amplified detector signals of the plurality of amplified detector signals, respectively;
an array of signal shaping circuits as shown in Fig. 3, connected to the corresponding array of preamplifiers, for receiving the plurality of amplified detector signals and generating a corresponding plurality of shaped detector signals, wherein first and second signal shaping circuits of the array of signal shaping circuits are connected to the first and second preamplifiers for receiving the first and second amplified detector signals and generating first and second shaped detector signals of the plurality of shaped detector signals, respectively, 
as discussed above; and
a processing unit as discussed above, connected to the array of signal shaping circuits, for receiving the plurality of shaped detector signals and generating an output signal, wherein the output signal is indicative of detecting at least one of the first and second radiations,
wherein the array of preamplifiers, the array of signal shaping circuits, and the processing unit are disposed on and in direct contact with a bottom surface of the substrate opposite from the upper surface of the substrate as shown in Fig. 1. Tokura is silent with wherein the signal shaping circuit includes a thin-film transistor having a gate connected to the preamplifier for receiving the amplified detector signal, a drain for generating an intermediate signal and a source connected to ground.
In Fig. 6 Tonami teaches a thin-film transistor 17 having a gate connected to the preamplifier 19 for receiving the amplified detector signal, a drain for generating an intermediate signal and a source connected to ground this limitation should be taught in Tonami. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tokura in order to have desired amplifying circuit for enhancing desired signal. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 10 – 11, Tokura teaches wherein the first radiation includes at least one a gamma radiation, a neutron radiation, and an X-ray radiation as disclosed in paragraph [0002], and the second radiation includes at least one of an alpha radiation and a beta radiation and wherein the at least one conversion layer is at least one of a neutron conversion layer, a gamma scintillator, and an X-ray scintillator.
With respect to dependent claim 14, in Fig. 3 Tokura teaches wherein the second sensor is a photon-sensitive sensor, and wherein the second sensor comprises at least one of a photosensor and a photoconductor.
With respect to dependent claim 18, in Fig. 1 wherein each of the first and second sensors include a thin film sensor, and wherein the first sensor is a charge-sensitive sensor and the second sensor is a photon-sensitive sensor.
Claim 2, 12, and 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura modified by Tonami, and further in view of Janner (US 3,089,958).
With respect to dependent claims 2 and 12 and 21 – 22, the teaching Tokura modified by Tonami has been discussed above. Tokura is silent with a neutron reflector for reflecting neutrons to the array of detectors and a reflector for reflecting the plurality of radiations to the arrays of detectors, wherein the reflector is a paraffin block.
Jenner teaches a paraffin neutron reflector 3 as disclosed in column 2, lines43 – 45.  Since Jenner teaches paraffin as a neutron reflection, having paraffin block as a neutron reflector is within the ordinary skilled art as an engineering design choice. In view of this, it would have been obvious at the time of the claimed invention was filed to KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura modified by Tonami, and further in view of Kim (US 2016/03227656 A1, previously cited).
The teaching of Tokura modified by Tonami has been discussed above.
With respect to dependent claims 3 and 13, Tokura is silent with, but Kim teaches wherein the sensor is a charge-sensitive sensor, and wherein the sensor comprises at least one of a PN diode and a PIN diode as disclosed in paragraph [0034]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tokura modified by Tonami in order to detect light by a known diode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura modified by Tonami, and further in view of US 2014/0061484 A1 (hereunder Senda; previously cited).
With respect to dependent claims 5 and 16, the teaching of Tokura modified by Tonami has been discussed above. Tokura is silent with wherein the preamplifier comprises:

a second transistor having a gate connected to the detector for receiving the detector signal, a drain connected to a drain of the first transistor for generating the amplified detector signal, and a source connected to a negative supply voltage; and
a third transistor having a drain connected to the gate of the first transistor, a gate for receiving a reference voltage signal, and a source connected to the drain of the first transistor.
Senda teaches in Fig. 3 a first transistor 23 having a source connected to a positive supply voltage and a gate connected to the detector for receiving the detector signal 21;
a second transistor 24 having a gate connected to the detector for receiving the detector signal, a drain connected to a drain of the first transistor for generating the amplified detector signal, and a source connected to a negative supply voltage; and
a third transistor 22 having a drain connected to the gate of the first transistor, a gate for receiving a reference voltage signal, and a source connected to the drain of the first transistor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tokura in order to have a desired pixel readout/reset circuit by a known circuit. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura modified by Tonami and Senda, and further in view of US 2010/0172467 A1 (hereunder Booker; previously cited).
With respect to dependent claims 6 and 17, the teaching of Tokura modified by Tonami and Senda has been discussed above. Tokura is silent with wherein the signal shaping circuit includes: a first logic gate for receiving the output signal, and connected to the drain of the first transistor for receiving the amplified detector signal and generating an intermediate signal; and a second logic gate for receiving a delayed version of the intermediate signal and generating the output signal.
In Fig. 3, Booker teaches a delay circuit 38 and pre-amplifier 18. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tokura modified by Tonami and Senda in order to have desired signal processing circuit. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura modified by Tonami, and further in view of US 2013/0075608 A1 (hereunder Han; previously cited).
With respect to dependent claims 8 and 20, the teaching of Tokura has been discussed above. Tokura is silent with a thin film inverter for receiving a delayed version of the intermediate signal, and generating the output signal.
	In Fig. 14, Han teaches an inverter and the delay unit as disclosed in paragraph [0119]. In view of this, it would have been obvious at the time of the claimed KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura modified by Tonami.
With respect to dependent claim 15, the teaching of Tokura modified by Tonami has been discussed above. Tokura is silent with wherein the processing unit includes at least one of a logic gate, a processor, and a microcontroller. However, Tokura should have one of these claimed elements in order to produce images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884